BEATTY, Justice
(concurring specially):
The powers of state government are divided into three departments: legislative, executive, and judicial. Neither may exercise any power possessed by the others without constitutional sanction. Art. Ill, Constitution of 1901. The legislative act in question, insofar as it requires the governor to advise the legislature of his executive decision to choose a prison site, is unconstitutional because it clearly places his executive function under the Constitution in a position subservient to the legislative will.